                19-22589-rdd              Doc 1     Filed 03/08/19 Entered 03/08/19 16:26:00                              Main Document
                                                                  Pg 1 of 8

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Neo Lights Holdings, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  125 Park Avenue
                                  New York, NY 10017
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  700 Ramona Avenue Philadelphia, PA 19120
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       neolightsholdings.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                 19-22589-rdd              Doc 1        Filed 03/08/19 Entered 03/08/19 16:26:00                                 Main Document
                                                                      Pg 2 of 8
Debtor    Neo Lights Holdings, Inc.                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                              Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                Case number
                                                 District                                 When                                Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     SIMKAR, LLC                                                   Relationship              Subsidiary
                                                            Southern District of
                                                 District   New York                      When     3/06/19                Case number, if known     19-22576




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                19-22589-rdd         Doc 1         Filed 03/08/19 Entered 03/08/19 16:26:00                                 Main Document
                                                                 Pg 3 of 8
Debtor   Neo Lights Holdings, Inc.                                                               Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 19-22589-rdd            Doc 1      Filed 03/08/19 Entered 03/08/19 16:26:00                                Main Document
                                                                  Pg 4 of 8
Debtor    Neo Lights Holdings, Inc.                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 8, 2019
                                                  MM / DD / YYYY


                             X   /s/ Alfred Heyer                                                         Alfred Heyer
                                 Signature of authorized representative of debtor                         Printed name

                                 Title    Managing Member




18. Signature of attorney    X   /s/ Anne Penachio                                                         Date March 8, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Anne Penachio
                                 Printed name

                                 Penachio Malara, LLP
                                 Firm name

                                 245 Main Street, Suite 450
                                 White Plains, NY 10601
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     914-946-2889                  Email address      frank@pmlawllp.com

                                 (ap-9721) NY
                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
              19-22589-rdd                 Doc 1           Filed 03/08/19 Entered 03/08/19 16:26:00                                Main Document
                                                                         Pg 5 of 8
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Neo Lights Holdings, Inc.                                                                                 Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Alfred Heyer                                                        Common           200                                        Shareholder
 522 Rte 9
 Englishtown, NJ 07726


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date March 8, 2019                                                           Signature /s/ Alfred Heyer
                                                                                            Alfred Heyer

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              19-22589-rdd                 Doc 1           Filed 03/08/19 Entered 03/08/19 16:26:00               Main Document
                                                                         Pg 6 of 8




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Neo Lights Holdings, Inc.                                                                  Case No.
                                                                                   Debtor(s)           Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       March 8, 2019                                              /s/ Alfred Heyer
                                                                        Alfred Heyer/Managing Member
                                                                        Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
    19-22589-rdd   Doc 1    Filed 03/08/19 Entered 03/08/19 16:26:00   Main Document
                                          Pg 7 of 8


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                           ADDY SOURCE LLC
                           2361 NOSTRAND AVENUE
                           STE VT
                           BROOKLYN, NY 11210


                           CAPSTONE CAPITAL GROUP, LLC
                           810 7TH AVENUE
                           FLOOR 27
                           NEW YORK, NY 10019


                           COMPLETE BUSINESS SOLUTIONS
                           141 NORTH 2ND STREET
                           PHILADELPHIA, PA 19106


                           GREEN CAPITAL FUNDING, LLC
                           116 NASSAU STREET
                           SUITE 804
                           NEW YORK, NY 10038


                           INFLUX CAPITAL LLC
                           32 COURT STREET
                           SUITE 205
                           BROOKLYN, NY 11201


                           MMP HOLDING
                           171 OLD SACHEMS HEAD ROAD
                           GUILFORD, CT 06437


                           NEWTEK
                           1981 MARCUS AVENUE
                           STE 130
                           NEW HYDE PARK, NY 11042


                           YES CAPITAL
                           200 E. LAS OLAS BLVD.
                           SUITE 1600
                           FORT LAUDERDALE, FL 33301
              19-22589-rdd                 Doc 1           Filed 03/08/19 Entered 03/08/19 16:26:00                 Main Document
                                                                         Pg 8 of 8



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Neo Lights Holdings, Inc.                                                                    Case No.
                                                                                   Debtor(s)             Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Neo Lights Holdings, Inc. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 None [Check if applicable]




 March 8, 2019                                                        /s/ Anne Penachio
 Date                                                                 Anne Penachio
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Neo Lights Holdings, Inc.
                                                                      Penachio Malara, LLP
                                                                      245 Main Street, Suite 450
                                                                      White Plains, NY 10601
                                                                      914-946-2889
                                                                      frank@pmlawllp.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
